Citation Nr: 1549141	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  14-09 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for cyst on ovaries.

2.  Entitlement to service connection for dislocated left shoulder.

3.  Entitlement to service connection for left knee injury.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

5.  Entitlement to service connection for cyst on cervix.


REPRESENTATION

Appellant represented by:	David S. Russotto, Attorney


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from April 2003 to April 2009.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina.   

A March 2015 rating decision granted the Veteran service connection for a psychiatric disorder and for a psoriasis disorder.  Accordingly, only the issues listed on the cover page of this decision remain in appellate status before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A March 2015 supplemental statement of the case (SSOC) indicates that on March 27, 2015 the RO electronically reviewed the Veteran's VA medical records from the Durham, North Florida/Georgia, Pittsburgh, and Miami VAMCs.  The Board notes that other than some VAMC Durham records, these records have not been associated with the Veteran's claims file.  Copies of all of the Veteran's VA treatment records since his discharge from service in April 2009 must be obtained and associated with the Veteran's claims file.

The reasons and bases section of the March 2015 SSOC notes that VA medical records from the VAMCs in Durham and Gainesville indicate that the Veteran was treated for his left shoulder after discharge from service, including in November 2011.  A March 2015 VA examination of the left shoulder includes a negative opinion based on the lack of left shoulder symptoms between 2009 and 2014.  It is clear that the VA examiner did not have the opportunity to review all the Veteran's post service VA treatment records.  The Veteran's left shoulder claim must be remanded for an addendum medical opinion which takes into account the Veteran's post service VA treatment records that reflect left shoulder complaints and treatment.  

The Board notes that the Veteran was also provided VA gynecological, left knee and GERD medical examinations in March 2015.  In light of the unavailability of some VA medical records when the gynecological, left knee and GERD VA medical examinations were performed, addendum medical opinions must be obtained for these claimed disabilities when all of the Veteran's VA medical records have been associated with her claims file and can be reviewed by the VA examiners.    

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA treatment records from all appropriate VA medical centers, including the Gainesville, Florida; Durham, North Carolina; Pittsburgh, Pennsylvania; and Miami, Florida VAMCs, dated from April 2009 to present.   

2.  When the above action has been accomplished, send the Veteran's claims file to the same VA examiner who conducted the March 2015 left shoulder examination and request an addendum opinion regarding the Veteran's left shoulder disability taking into account records of the Veteran's complaints and VA treatment of the left shoulder between discharge from service and 2014.  If the same examiner is not available, the Veteran's claims file should be reviewed by another clinician.  The examiner should review the file and opine whether in light of prior examination findings, the in-service complaints and post-service complaints of left shoulder pain, is it at least as likely as not (a 50 percent or better probability) that the currently diagnosed left shoulder disability is related to service.  

3.  When the Veteran's VA treatment records discussed above have been obtained and associated with the record, obtain addendum opinions to the March 2015 gynecological, left knee and GERD VA examinations.  If the same examiners are not available, the Veteran's claims file should be reviewed by another clinician(s).  

4.  Then, readjudicate the claims.  If any claim remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




